Name: Commission Regulation (EEC) No 2572/87 of 26 August 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 246 / 12 Official Journal of the European Communities 29 . 8 . 87 COMMISSION REGULATION (EEC) No 2572/ 87 of 26 August 1987 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200 / 87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid ( 3 ); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3972 / 86 of 22 December 1986 on food-aid management 0 ), and in particular Article 6 ( 1 ) ( c) thereof, HAS ADOPTED THIS REGULATION: Article 1 Milk products shall be mobilized in the Community , as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200 / 87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Whereas Council Regulation (EEC) No 1420 / 87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972 / 86 on food-aid policy and food-aid management ( 2 ) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 17 053 tonnes of skimmed-milk powder to be supplied ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 . August 1987 . For the Commission Frans ANDRIESSEN Vice-President ( ] ) OJ No L 370 , 30 . 12 . 1986 , p . 1 and corrigendum OJ No L 42 , 12 . 2 . 1987 , p . 54 . ( 2 ) OJ No L 136 , 26 . 5 . 1987 , p. 1 . ( 3 ) OJ No L 204 , 25 . 7 . 1987 , p. 1 . 29 . 8 . 87 Official Journal of the European Communities No L 246 / 13 ANNEX I LOTS A TO O 1 . Operation No: 725 to 787 / 87 ( J )  Commission Decision of 19 March 1987 2 . Programme: 1987 3 . Recipient : Euronaid 4 . Representative of the recipient : ( 4 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : see Annex III 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 3 ): Annex I.B.1 to 3 (OJ No C 216 , 14 . 8 . 1987 ) 8 . Total quantity: 8 876 tonnes 9 . Number of lots : 17 10 . Packaging and marking: ( 10 ) ( n ) 25 kg see Annex I.B.4.3 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging : see Annex III 11 . Method of mobilization : Community market 12 . Stage of supply : delivered to port of shipment . 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 15 to 25 October 1987 18 . Deadline for the supply : 25 November 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders : ( 6 ): 14 September 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 28 September 1987 at 12 noon ( b ) period for making the goods available at the port of shipment : 26 October to 5 November 1987 (c) deadline for the supply : 5 December 1987 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 9 ): Refund applicable on the 7 . September 1987 fixed by Regulation (EEC ) N ° 2453 / 87 (OJ No L 227 of 14 . 8 . 1987 ). No L 246 / 14 Official Journal of the European Communities 29 . 8 . 87 LOTS P TO Q 1 . Operation No: 827 / 87 to 832 / 87 (*)  Commission Decision of 27 October 1986 2 . Programme: 1986 3 . Recipient : Euronaid 4 . Representative of the recipient : ( 4 ) see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : see Annex III 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods : ( 3 ) Annex I.B.1 to 3 (OJ No C 216 , 14 . 8 . 1987 ) 8 . Total quantity: 622 tonnes 9 . Number of lots : 2. 10 . Packaging and marking: Lot P ( 10 )  Lot Q ( n ) 25 kg , see Annex I.B.4.3 (OJ No C 216, 14 . 8 . 1987 ) Supplementary markings on the packaging: see Annex III and Annex I.B.5 ) 11 . Method of mobilization : Community market 12 . Stage of supply : delivered to port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 15 to 25 October 1987 18 . Deadline for the supply : 25 November 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 6 ): 14 September 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 28 September 1987 at 12 noon ( b ) period for making the goods available at the port of shipment : 26 October to 5 November 1987 (c ) deadline for the supply : 5 December 1987 22 . Amount of the tendering security : 20 ECU/ tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 9 ): Refund applicable on 7 September 1987 fixed by Regulation (EEC ) No 2453 / 87 (OJ No L 227 of 14 . 8 . 1987). 29 . 8 . 87 Official Journal of the European Communities No L 246 / 15 LOT R 1 . Operation No : 804 / 87 ( 5 )  Commission Decision of 19 March 1987 2 . Programme: 1987 3 . Recipient : Euronaid 4 . Representative of the recipient ( 4 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Pakistan 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 3 ): Annex I.B.1 to 3 (OJ No C 216 , 14 . 8 . 1987 ) 8 . Total quantity : 120 tonnes 9 . Number of lots : 1 10 . Packaging and marking ( 10 ): 25 kg , see Annex I.B.4.3 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging : 'ACTION No 804 / 87 / PAKISTAN / WVB / 75323 / KARACHI / FOR FREE DISTRIBUTION' + see Annex I.B.5 . 1 1 . Method of mobilization: Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing :  17 . Period for making the goods available at the port of shipment: 15 to 25 October 1987 18 . Deadline for the supply : 25 November 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 6 ): 14 September 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 28 September 1987 at 12 noon ( b ) period for making the goods available at the port of shipment : 26 October to 5 November 1987 (c ) deadline for the supply : 5 December 1987 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 9 ): Refund applicable on 7 September 1987 fixed by Regulation (EEC) No 2453 / 87 (OJ No L 227 of 14 . 8 . 1987). No L 246 / 16 Official Journal of the European Communities 29 . 8 . 87 LOT S 1 . Operation No : 651 / 87 ( J ) Commission Decision of 19 May 1987 2 . Programme: 1987 3 . Recipient : LICROSS 4 . Representative of the recipient ( 4 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Mauritania 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 3 ): Annex I.B.I to 3 (OJ No C 216 , 14 . 8 . 1987 ) 8 . Total quantity : 475 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 25 kg , see Annex I.B.4.3 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging : 'ACTION No 651 / 87  a red crescent 10 cm high with the points towards the right and : ACTION DE LA LIGUE DES SOCIETES DE LA CROIX ROUGE ET DU CROISSANT ROUGE , POUR LA DISTRIBUTION GRATUITE / NOUAKCHOTT' + see Annex I.B.5 11 . Method of mobilization : Community market 12 . Stage of supply: supply free at port of landing  landed 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing : Nouakchott 16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment; where the supply is awarded at the port of shipment stage : 15 October to 25 November 1987 18 . Deadline for the supply : 25 November 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 6 ): 14 September 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 28 September 1987 at 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26 October to 5 November 1987 ( c ) deadline for the supply : 5 December 1987 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 9 ): Refund applicable on 7 September 1987 fixed in Regulation (EEC ) No 2453 / 87 (OJ No L 227 of 14 . 8 . 1987 ). 29 . 8 . 87 Official Journal of the European Communities No L 246 / 17 LOT T 1 . Operation No 814 / 87 ( J ) Commission Decision of 30 July 1987 2 . Programme: 1987 3 . Recipient : India 4 . Representative of the recipient : ( 4 ) Embassy of India , Chaussee de Vleurgat , 217 , B-1050 Brussels , Attn . Mr Banerijee , Counsellor Tel .: 640.91.40  Telex 22 510 INDEMB B 5 . Place or country of destination : India 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods : ( 3 ) ( 5 ) Entry into intervention stock after 1 January 1987 (OT No C 216 , 14 . 8 . 1987 , Annex I.A). 8 . Total quantity: 6 000 tonnes 9 . Number of lots : 12 10 . Packaging and marking: ( 2 ) 25 kg , in containers of 20 feet (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging : 'ACTION No 814 / 87 / BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 11 . Method of mobilization : Purchase from BALM: Bundesanstalt fÃ ¼r Landwirtschaftliche Marktordnung (BALM)  Adickesallee 40  6000 Frankfurt am Main  Tel .: 069-15.640  Telex: 0411727 The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC ) No 727 / 87 12 . Stage of supply: supply free at port of landing  landed 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing: Bombay 16 . Address of the warehouse and, if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20 October 1987 18 . Deadline for the supply : 15 November 1987 19 . Procedure for determining the costs of supply: invitatioon to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 6 ): 14 September 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 28 September 1987 at 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 to 31 October 1987 ( c ) deadline for the supply : 25 november 1987 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont, bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 9 ): Refund applicable on the 7 . 9 . 1987 fixed by Regulation (EEC ) No 2453 / 87 (OJ No L 227 of 14 . 8 . 1987). No L 246 / 18 Official Journal of the European Communities 29 . 8 . 87 LOT U 1 . Operation No: 480 / 87 ( J )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : Honduras 4 . Representative of the recipient: ( 4 ): Ambassade du Honduras (M. Zapata), Av . des Gaulois , 3 , 1040 Bruxelles  Tel . 734 00 00 5 . Place or country of destination : Honduras 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 3 ): Official journal of the European Communities No C 216 , 14 . 8 . 1987 , Annex I.B. 8 . Total quantity : 300 tonnes 9 . Number of lots : 1 10 . = Packaging and marking: ( 2 ): 25 kg , in containers of 20 feet (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging : 'ACTION No 480 / 87 / LECHE EN POLVO DESCREMADA / ENRIQUECIDA CON VITAMINAS A Y D / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA A HONDURAS' 11 . Method of mobilization : Community market limited to the United Kingdom 12 . Stage of supply : Supply free at port of landing  landed 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing : Puerto Cortes 16 . Address of the warehouse and, if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 10 November 1987 18 . Deadline for the supply : 10 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 6 ): 14 September 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 28 September 1987 at 12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1987 (c) deadline for the supply : 31 December 1987 22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 9 ): Refund applicable on the 7 September 1987 fixed by Regulation (EEC ) No 2453 / 87 (OJ No L 227 of 14 . 8 . 1987 ). 29 . 8 . 87 Official Journal of the European Communities No L 246 / 19 LOT V 1 . Operation No: 657 / 87 (')  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 4 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Brazil 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 3 ) ( 7 ) ( 8 ): Official Journal of the European Communities No C 216 , 14 . 8 . 1987 Annex I.B 8 . Total quantity: 540 tonnes 9 . Number of lots : 1 10 . Packaging and marking ( 2 ): 25 kg see Annex I.B.4 (OJ No C 216 , 14 . 8 . 1987 ) Supplementary markings on the packaging: 'ACTION No 657 / 87 / BRAZIL / 0335900 / ACCAO DO PROGRAMA ALIMENTAR MUNDIAL / SALVADOR' + see Annex I.B. 5 1 1 . Method of mobilization : Community market 12 . Stage of supply : delivered to port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment : 15 to 31 October 1987 18 . Deadline for the supply: 30 November 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 6 ): 14 September 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 28 September 1987 at 12 noon (b ) period for making the goods available at the port of shipment : 1 to 15 November 1987 (c ) deadline for the supply : 20 December 1987 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 9 ): Refund applicable on the 7 September 1987 fixed by Regulation (EEC ) No 2453 / 87 (OJ No L 227 of 14 . 8 . 1987). No L 246 / 20 Official Journal of the European Communities 29 . 8 . 87 LOT X 1 . Operation No : 653 / 87 0 )  Commission Decision of 10 February 1986 2 . Programme: 1986 3 . Recipient : PAM 4 . Representative of the recipient ( 4 ): see Official Journal of the European Communuties No C 103 of 16 April 1987 5 . Place or country of destination : Morocco 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods : ( 3 )( 7 )( 8 )( 12 ) Entry into intervention stock after 1 November 1986 (OJ No C 216 , 14 . 8 . 1987 , Annex 1.A) 8 . Total quantity: 120 tonnes 9 . Number of lots : 1 10 . Packaging and marking ( 2 ): 25 kg , see Annex I.A. 3 (OJ No C 2 / 6 , 14 . 8 . 87 ) Supplementary markings on the packaging : 'ACTION No 653 / 87 / MAROC / 0259201 /CF . ANNEXE I.A.4 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CASABLANCA' 11 . Method of mobilization : Purchase from BALM: Bundesanstalt fur Landwirtschaftliche Marktordnung (BALM), Adickesallee 40 , 6000 Frankfurt /Main , Tel .: 069-15 640 , Telex : 0 41 17 27 The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC ) No 727 / 87 12 . Stage of supply : delivered to port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 October 1987 18 . Deadline for the supply : 30 November 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( s ): 14 September 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 28 September 1987 at 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 November 1987 ( c ) deadline for the supply : 20 December 1987 22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 9 ): Refund applicable on the 7 . September 1987 fixed by Regulation (EEC ) No 2453 / 87 (OJ No L 227 of 14 . 8 . 1987 ). 29 . 8 . 87 Official Journal of the European Communities No L 246 / 21 Notes (*) The operation number is to be quoted in all correspondence . ( 2 ) The commodities shall be supplied in containers which fully meet the sanitary standard and which will have no harmful effect on the dairy products . The containers used for transporting fish , fertilizer or other hazardous chemicals are not accepted . The supplier is responsible for the delivery of the containers up to the port of destination terminal but not for the unloading of the commodities . In case of commodities delivered port of landing , in application of Article 9 (4 ) of EEC Regulation (EEC ) No 2200 / 87 , the containers will be forwarded by the recipient to the supplier in order to be loaded by the supplier and transported from the factory to the port , loaded on the ship by the latter . ( 3 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been gone beyond . ( 4 ) Commission delegate to contact by the successful tenderer : see list published in Official Journal No C 227 of 7 September 1985 , page 4 . ( 5 ) Analysis and Quality certificate listing technical specifications of the product and issued by .official entity in country of origin . ( 6 ) In order not to overload the telex , tenderers are requested to provide , before the date and time laid down in point 20 of this Annex , evidence that the tendering security referred to in Article 7 , (4 ) ( a ) of Regulation (EEC ) No 2200 / 87 has been lodged , preferably :  either by porter at the Office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30 . ( 7 ) The 'successful tenderer shall give the beneficiaries' representative , at the time of delivery , a health certificate . ( 8 ) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious / contagious disease during the 90 days prior to the processing . ( 9 ) Regulation (EEC ) No 2330 / 87 (OJ L 210 , 1 . 8 . 1987 ) is applicable as regards the export refund and , where appropriate , the monetary and accession compensatory amounts , the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex . ( 10 ) Lots A , B , C , D , H , I , J , K , M , N , O , P , R : The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schvitz BV , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam . Shipment to take place in 20-foot containers ; conditions FCL / LCL Shippers-count-load and stowage (els ). The successful tenderer has to submit to the recipient's agent complete packing list of each container , specifying number of bags belonging to each shipping number as specified in the invitation to tender . The successful tenderer has to seal each container with a numbered locktainer , number of which to be provided to the beneficiary's forwarder . ( ») Lots E , F , G , L , Q : The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BY , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam . ( 12 ) The successful tenderer shall give the beneficiaries' representative , at the time of delivery , a certificate of origin . No L 246 / 22 Official Journal of the European Communities 29 . 8 . 87 ANEXO II  BILAGil ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII ANNEXEII ALLEGA TO II  BIJLAGEII ANEXOII Numero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde ( t ) Menge ( t ) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid ( t ) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem ( 1 ) ( 2 ) ( 3 ) (4 ) T 814 / 87 50 Hans Brodersen Habro-Halle Hasselbeckerring 2 2391 Nordhackstedt 2390 Flensburg Agelbylund 875 J 2398 HarrisleeOchsenweg 150 2391 Oeversee Am Kalksandsteinwerk 50 Raiffeisen Hauptgenossenschaft EG Postfach 1101 2300 Kiel 2354 Hohenwestedt Lerchenfeld 23 250 Roehlig GmbH und Co . Internationale Spedition MartinistraÃ e 60 2800 Bremen 2350 NeumÃ ¼nster Otto-Hahn-StraÃ e 2 75 2160 Stade Kommandantendeich 12 300 Heinrich Hellmer MÃ ¼hlenstraÃ e 1 2361 Todesfelde 2361 Nahlstedt Hermann-Lindrath-StraÃ e 22 50 D. Wandel und Co . Am Holzhafen 12 2800 Bremen 2800 Bremen Industriehafen 1 000 H. Genecke und Co . Kleine WallstraÃ e 10 2878 Wildeshausen 2870 Delmenhorst NordwollstraÃ e 10 350 Dora Boettcher Spedition-Lagerei Im Niedernfeld 6 10 3052 Bad Nenndorf 3052 Bad Nenndorf Im Niedernfeld 125 Nordfrost GmbH und Co . KG KÃ ¼hl- und Lagerhaus Im Gewerbegebiet HeidmÃ ¼hle 2948 Schortens 2948 Schortens Im Gewerbegebiet 150 I 2909 BoeselIndustriestraÃ e 100 Hans-Otto Griemsmann Westercadewisch 18 2175 Cadenberge 2175 Cadenberge Westercadewisch  200 Bernhard Kreiling GmbH und Co . KG 4558 BersenbrÃ ¼ck-Hastrup 2845 Damme Am Schacht 50 Union Schiffahrts- und Lagerhaus GmbH HansastraÃ e 20 3000 Hannover 21 3052 Fallingbostel Oerbke 275 OSPELAG Bagenburger Speditions- und Lagerungsgesellschaft Stubbenweg 20 2900 Oldenburg 2900 Oldenburg Stubbenweg 29 . 8 . 87 Official Journal of the European Communities No L 246 / 23 l ( 2 ) 3 4 75 2883 Stadtland Rodenkirchen MolkereistraÃ e Butter- und Eierzentrale Genossenschaft Oldenburg EG Trockenmilchwerk Rodenkirchen MolkereistraÃ e 11 2883 Stadtland 375 MWF Lagerhaltung GmbH 2940 Wilhelmshaven An der Junkerei 50 2940 Wilhelmshaven 300 Rhenus AG Niederlassung HafenstraÃ e 10 4700 Hamm 1 4700 Hamm Bockumhoevel RÃ ¶merstraÃ e 100 TVHG 4445 Neuenkirchen St. ArnoldKÃ ¼hl- und Lagerhaus MÃ ¼nsterland GmbH und Co . KG EmsdettenerstraÃ e 227 4445 Neuenkirchen 150 6442 Rotenburg IndustriestraÃ e K. Strauchmann Weihersgrund 1 Postfach 1367 6442 Rotenburg / Fulda 475 Zimmermann Isoliertechnik Gewerbegebiet 5 5521 EchternacherbrÃ ¼ck Gewerbegebiet 5521 EchternacherbrÃ ¼ck 150 5529 Karlshausen 150 Matthias Keil und SÃ ¶hne 5541 SchÃ ¶necken NimstalstraÃ e 19Spedition-Lagerei TalstraÃ e 2 4451 NimshuscheidermÃ ¼hle 175 4840 Rheda-WiedenbrÃ ¼ck OelderstraÃ e AGO-Lagerhaus GmbH Pixeler StraÃ e 49 Postfach 1028 4840 Rheda-WiedenbrÃ ¼ck X 120 653 / 87 Bremerhavener KÃ ¼hlhÃ ¤user GmbH Postfach 100280 2800 Bremen 15 Bremen-Europahafen Schuppen 6 No L 246 / 24 Official Journal of the European Communities 29 . 8 . 87 ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III ANNEXIII ANNEXEIII ALLEGATO III  BULAGEIII ANEXO III DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total (em toneladas ) Cantidades parciales ( en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) A 424 268 CRS Pakistan Action No 725 / 87 / Pakistan / Cathwel / 70107 / Karachi / For free distribution 156 CRS Pakistan Action No 726 / 87 / Pakistan / Cathwel / 70108 / Karachi / For free distribution B 718 360 CRS India Action No 727 / 87 / India / Cathwel / 70100 / Calcutta / For free distribution 358 CRS India Action No 728 / 87 / India / Cathwel / 70101 / Calcutta / For free distribution C 739 164 CRS India Action No 729 / 87 / India / Cathwel / 70102 / Bombay / For free distribution 200 CRS India Action No 730 / 87 / India / Cathwel / 70103 / Bombay / For free distribution I 165 CAM India Action No 731 / 87 / India / CAM / 72012 /Bombay / For free distribution 90 GFSS India Action No 732 / 87 / India / GFSS / 73500 / Bombay / For free distribution 120 RCB India Action No 733 / 87 / India / RCB / 73800 / Bombay / For free distribution D 180 165 CAM Thailand Action No 734 / 87 / Thailand / CAM / 72015 / Bangkok / For free distribution 15 ICR Thailand Action No 735 / 87 / Thailand / ICR / 74601 / Bangkok / For free distribution E 435 110 CRS El Salvador AcciÃ ³n N ° 736 / 87 / El Salvador / Cathwel / 70111 / San Salvador via Acajutla / Desti ­ nado a la distribuciÃ ³n gratuita 125 CRS Guatemala AcciÃ ³n N ° 737 / 87 / Guatemala / Cathwel / 70112 / Santo TomÃ ¡s de Castilla / Destinado a la distribuciÃ ³n gratuita 125 CRS Guatemala AcciÃ ³n N ° 738 / 87 / Guatemala / Cathwel / 70113 / Santo TomÃ ¡s de Castilla / Destinado a la distribuciÃ ³n gratuita 75 CAM Guatemala AcciÃ ³n N ° 739 / 87 / Guatemala / CAM / 72001 / San Pedro de Carcha vÃ ­a Santo TomÃ ¡s de Castilla / Destinado a la distribu ­ ciÃ ³n gratuita 29 . 8 . 87 Official Journal of the European Communities No L 246 /25 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) F 720 585 DIA Nicaragua AcciÃ ³n N ° 740 / 87 / Nicaragua / DIA / 71105 / Managua vÃ ­a Corinto / Destinado a la distribuciÃ ³n gratuita 135 DWH Nicaragua AcciÃ ³n N0 741 / 87 / Nicaragua / DWH / 72801 / Matagalpa vÃ ­a Corinto / Destinado a la distribuciÃ ³n gratuita G 385 60 DWH Chile AcciÃ ³n N ° 742 / 87 / Chile / DWH / 72800 / Santiago vÃ ­a ValparaÃ ­so / Destinado a la dis ­ tribuciÃ ³n gratuita 60 AATM Chile AcciÃ ³n N ° 743 / 87 / Chile / AATM / 71741 / Coyahique vÃ ­a ValparaÃ ­so / Destinado a la distribuciÃ ³n gratuita . 250 Caritas Neerlandica Colombia AcciÃ ³n N0 744 / 87 / Colombia / Caritas Neerlandica / 70306 / BogotÃ ¡ vÃ ­a Santa Maria / Destinado a la distribuciÃ ³n gratuita 15 DIA Chile AcciÃ ³n N ° 745 / 87 / Chile / DIA / 71109 / Temuco vÃ ­a ValparaÃ ­so / Destinado a la dis ­ tribuciÃ ³n gratuita H 720 150 Caritas Germanica MoÃ §ambique AcÃ §Ã £o N? 746 / 87 / MoÃ §ambique / Caritas Germanica / 70436 / Beira / Destinado a distribuiÃ §Ã £o gratuita 150 Caritas Gremanica MoÃ §ambique AcÃ §Ã £o N? 747 / 87 / MoÃ §ambique / Caritas Germanica / 70437 / Nacala / Destinado a distribuiÃ §Ã £o gratuita 50 Caritas Germanica MoÃ §ambique AcÃ §Ã £o N? 748 / 87 / MoÃ §ambique / Caritas Germanica / 70438 / Pemba / Destinado a distribuiÃ §Ã £o gratuita 50 Caritas Germanica MoÃ §ambique AcÃ §Ã £o N? 749 / 87 / MoÃ §ambique / Caritas Germanica / 70439 / Quelimane / Destinado a distribuiÃ §Ã £o gratuita 200 Caritas Germanica MoÃ §ambique AcÃ §Ã £o N? 750 / 87 / MoÃ §ambique / Caritas Germanica / 70440 / Maputo / Destinado a distribuiÃ §Ã £o gratuita 75 DKW MoÃ §ambique AcÃ §Ã £o N? 751 / 87 / MoÃ §ambique / DKW / 72307 / Beira / Destinado a distribuiÃ §Ã £o gratuita 45 OPEM MoÃ §ambique AcÃ §Ã £o N? 752 / 87 / MoÃ §ambique / OPEM / 74205 / Matola via Maputo / Destinado a distribuiÃ §Ã £o gratuita I 513 200 CRS India Action No 754 / 87 / India / Cathwel / 70104 / Madras / For free distribution 268 CRS India Action No 755 / 87 / India / Cathwel / 70105 / Madras / For free distribution 45 SBLB India Action No 756 / 87 / India / SBLB / 74500 / Cochin / For free distribution J 125 50 AATM Madagascar Action N ° 757 / 87 / Madagascar / AATM / 71707 / Fianarantsoa via Toliary / Pour distribution gratuite 75 CAM Madagascar Action N ° 758 / 87 / Madagascar / CAM / 72000 / Toliary / Pour distribution gratuite K 621 476 CRS Ghana Action No 759 / 87 / Ghana / Cathwel / 70109 / Tema / For free distribution 100 CRS Gambia Action No 760 / 87 / Gambia / Cathwel / 70110 / Kanifing via Banjul / For free distri ­ bution 25 AATM SÃ ©nÃ ©gal Action N ° 761 / 87 / SÃ ©nÃ ©gal / AATM / 71743 / Bambey via Dakar / Pour distribu ­ tion gratuite No L 246 / 26 Official Journal of the European Communities 29 . 8 . 87 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) K 20 AATM SÃ ©nÃ ©gal Action N ° 762 / 87 / SÃ ©nÃ ©gal / AATM / 71744 / Saint Louis via Dakara / Pour distri ­ bution gratuite L 1 943 135 Caritas Italiana Somalia Action No 763 / 87 / Somalia / Caritas Italiana / 70603 / Mogadishu / For free distribution 30 DKW Sudan Action No 764 / 87 / Sudan / DKW / 72308 / Khartoum via Port Sudan / For free distri ­ bution 1 733 DIA Sudan Action No 765 / 87 / Sudan / 71100 / Port Sudan 45 ICR Sudan Action No 766 / 87 / Sudan / ICR i 74600 / Khartoum via Port Sudan / For free distribu ­ tion M 290 45 Caritas Neerlandica Angola AcÃ §Ã £o N9 767 / 87 / Angola / Caritas Neer ­ landica / 70347 / Luanda / Destinado a distribuiÃ §Ã £o gratuita 30 Caritas Neerlandica Angola AcÃ §Ã £o N9 768 / 87 / Angola / Caritas Neer ­ landica / 70348 / Lobito / Destinado a distribuiÃ §Ã £o gratuita 1 125 SCF Congo Action n ° 769 / 87 / Congo / SCF / 70506 /Pointe-Noire / Pour distribution gratuite 15 SCF Tchad Action n ° 770 / 87 / Tchad / SCF / 70507 / N'Djamena via Douala /. Pour distribution gratuite 45 SCF Tchad Action n0 771 / 87 / Tchad / SCF / 70508 / Moundou via Douala / Pour distribution gra ­ tuite 30 SCF Tchad Action n ° 772 / 87 / Tchad / SCF / 70509 / Sarh via Douala / Pour distribution gratuite N 590 30 Caritas Germanica Niger Action n ° 773 / 87 / Niger / Caritas Germa ­ nica / 70497 / Niamey via Cotonou / Pour distribution gratuite 130 SCF Mali Action n ° 774 / 87 / Mali / SCF / 70500 / Bamako via Abidjan / Pour distribution gra ­ tuite 35 SCF Mali Action n ° 775 / 87 / Mali / SCF / 70501 / Mopti via Abidjan / Pour distribution gra ­ tuite 35 SCF Mali Action n ° 776 / 87 / Mali / SCF / 70502 / Gao via Abidjan / Pour distribution gratuite 105 SCF BÃ ©nin Action n ° 777 / 87 / BÃ ©nin / SCF / 70505 / Cotonou / Pour distribution gratuite 75 SCF Burkina Faso Action n ° 778 / 87 / Burkina Faso / SCF / 70510 / Ouagadougou via Abidjan / Pour distribution gratuite 35 AATM Togo Action n0 779 / 87 / Togo / AATM / 71703 / LomÃ © / Pour distribution gratuite 15 AATM CÃ ´te d'Ivoire Action n ° 780 / 87 / CÃ ´te d'Ivoire / AATM / 71742 / Abidjan / Pour distribution gratuite 100 SSI Burkina Faso Action n0 781 / 87 / Burkina Faso / SSI / 73002 / Ouahigouya via Abidjan / Pour distribution gratuite 30 SBLB Togo Action n0 782 / 87 / Togo / SBLB / 74501 / Dapaong via LomÃ © / Pour distribution gra ­ tuite 29 . 8 . 87 Official Journal of the European Communities No L 246 /27 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) , W O 478 150 Caritas Neerlandica Tanzania Action No 783 / 87 / Tanzania / Caritas Neerlandica / 70354 / Dar es Salaam / For free distribution 150 Caritas Neerlandica Tanzania Action No 784 / 87 / Tanzania / Caritas Neerlandica / 70355 / Dar es Salaam / For free distribution 45 WCC Zambia Action No 785 / 87 / Zambia / WCC / 70713 / Lusaka via Dar es Salaam / For free distri ­ bution 15 ICR Uganda Action No 786 / 87 / Uganda / ICR / 74602 / Kampala via Mombasa / For free distri ­ bution 118 Caritas Germanica Zambia Action No 787 / 87 / Zambia / Caritas Ger ­ manica / 70463 / Lusaka via Dar es Salaam / For free distribution P 562 100 CRS Jordan Action No 827 / 87 / Jordan / Cathwel / 60151 / Amman via Aqaba / For free distri ­ bution I 112 CRS Pakistan Action No 828 / 87 / Pakistan / Cathwel /60152 / Karachi / For free distribution 150 Caritas Neerlandica RepÃ ºblica Domini ­ cana AcciÃ ³n No 829 / 87 / RepÃ ºblica Dominicana / Caritas Neerlandica / 60336 / Santo Domin ­ go / Destinado a la distribuciÃ ³n gratuita 100 Caritas Neerlandica HaÃ ¯ti Action n ° 830 / 87 / HaÃ ¯ti / Caritas Neerlan ­ dica / 60338 / Port-au-Prince / Pour distri ­ bution gratuite 100 Caritas Neerlandica HaÃ ¯ti Action n 0 831 / 87 / HaÃ ¯ti / Caritas Neerlan ­ dica / 60339 / Port-au-Prince / Pour distri ­ bution gratuite Q 60 60 Caritas Belgica AlgÃ ©rie Action n ° 832 / 87 / AlgÃ ©rie / Caritas Belgica / 60239 / Tindouf via Alger / Pour distri ­ bution gratuite